DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and have been examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/22/20 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
		
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea, without significantly more. The analysis below is with respect to independent claims 1, 13 and 20.
	Regarding step 1 of the analysis, the claims are directed to a process, machine, manufacture or composition of matter. The analysis proceeds to step 2A.
	Regarding step 2A - prong one of the analysis, the claims are determined to recite an abstract idea. The claims recite receiving vehicle log data… associated with each of a first set of vehicles, wherein the first set of vehicles are classified based on a set of vehicle types; generating vehicle trip data, associated with a plurality of trips of each of the first set of vehicles, based on the received vehicle log data; determining a set of features, associated with the plurality of trips or with information about the first set of vehicles, based on the generated vehicle trip data; and generating a machine learning model which is trained based on the determined set of features to output a first type of vehicle from the set of vehicle types. According to the 2019 PEG, these mental processes are determined to be abstract ideas, and thus, the claims recite an abstract idea. The analysis proceeds to prong two of step 2A.
	Regarding step 2A – prong two of the analysis, the claims are determined to not recite any additional elements that integrate the abstract idea into a practical application of the exception. The claims do recite additional elements, such as the circuitry to perform the steps, a plurality of sensors from which the log data is received, and the non-transitory computer-readable medium. However, these additional elements fail to provide any indication of integration into a practical application, such as: improvements to the functioning of a computer, or to any other technology or technical field; applying the judicial exception with, or by use of, a particular machine; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Thus, the claims are determined to not recite any additional elements that integrate the abstract idea into a practical application of the exception because the claims do not impose any meaningful limits on practicing the abstract idea, and the analysis proceeds to step 2B.
	Regarding step 2B, the claims are determined to not recite additional elements that result in the claims amounting to an inventive concept (aka "significantly more") than the abstract idea. The considerations in step 2A – prong two above still hold, and the claims fail to result in amounting to an inventive concept. Further, there are no additional elements deemed as insignificant extra-solution activity in step 2A that indicate the elements as unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. Thus, the claims are determined to not recite additional elements that result in the claims amounting to an inventive concept (aka "significantly more") than the abstract idea.
	Further, the additional elements, if any, in dependent claims 2-12 and 14-19 are not sufficient such that abstract idea is integrated into a practical application or that the claims amount to an inventive concept ("significantly more") than the abstract idea for the same reasons as the independent claims.
	Based on the analysis above, Examiner determines that the claims do not qualify as eligible subject matter, and the claims are rejected under 35 USC 101.
	Examiner is unable to find subject matter within Applicant's specification that would overcome the rejection under 35 USC 101, but Applicant is invited to discuss the disclosure with the Examiner via telephone interview to determine options for overcoming the rejection if possible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 USC 103 as being unpatentable over US20190340519 ("Bender") in view of US20210166103 ("Jackson").

Claim 1
Bender discloses a vehicle recommendation device (abstract), comprising: circuitry configured to: 
receive vehicle log data from a plurality of sensors associated with each of a first set of vehicles, wherein the first set of vehicles are classified based on a set of vehicle types (0071 Table 650 includes data related to vehicle information. Field 652 includes vehicle make. This is the brand/company that makes the vehicle (e.g., Honda). Field 654 includes the vehicle model (e.g., Civic). Field 656 includes a vehicle year. This is the model year of the vehicle. Field 658 includes a vehicle class. Vehicle class is the type of vehicle, such as sedan, van, sport utility vehicle, truck, etc., 0068 relational database, 0070 vehicle sensor data, 0020 vehicle data logging device 146 is included within or on the vehicle to log data about the driving of the vehicle); and 
generate a machine learning model which is trained based on a determined set of features to output a first type of vehicle from the set of vehicle types (0080 vehicular recommendation includes a vehicle purchase recommendation at 708. Attributes for a new vehicle purchase may be recommended based on the information collected for the current vehicle. For example, if it is detected that the user typically pushes a 4-cylinder vehicle to the maximum recommended RPM limit, a recommendation may be issued to replace with a 6 or 8-cylinder engine vehicle (as they have different limits and operating ranges than a 4-cylinder engine vehicle)., 0081 recommendations to sell and/or purchase a vehicle can also be generated based on this data. In embodiments, a machine learning system such as a neural network is used to further refine the results. Over time, as the available dataset increases, the recommendations can change as the machine learning system adapts to the new input information. This can be especially useful for trucking companies, automobile rental companies, police forces, and other organizations that utilize large fleets of vehicles.).
Bender fails to explicitly disclose the circuitry to generate vehicle trip data, associated with a plurality of trips of each of the first set of vehicles, based on the received vehicle log data; determine a set of features, associated with the plurality of trips or with information about the first set of vehicles, based on the generated vehicle trip data; and that the machine learning model is trained based on the determined set of features. However, Bender does disclose the vehicle recommendation system utilizing machine learning, utilizing log data (0020, 0081). Furthermore, Jackson teaches a vehicle recommendation system utilizing machine learning (0035, abstract), including circuitry configured to:
generate vehicle trip data, associated with a plurality of trips of each of the first set of vehicles, based on the received vehicle log data (0028 personal information may include such things as gender, age, ethnicity, occupation, employments status, industry, family size, pets, etc. Additionally, location and contact information may be inputted. Driving practices information is also gathered, such as route information, information relating to numbers and types of passengers, driving times, etc. FIG. 3A shows an exemplary user interface depicting several routes inputted by a driver, which include "commute" routes and "errand" routes that are repeated at a certain frequency, such as daily, weekly, or quarterly. "Vacation" and "family visit" routes are also inputted along with an estimated frequency of each route. This route information can be utilized to gather significant amounts of information, including information relating to region and location in which the individual drives, weather and traffic conditions therein, mileage and mileage type (city or highway), and the like.);
determine a set of features, associated with the plurality of trips or with information about the first set of vehicles, based on the generated vehicle trip data (0028 personal information may include such things as gender, age, ethnicity, occupation, employments status, industry, family size, pets, etc. Additionally, location and contact information may be inputted. Driving practices information is also gathered, such as route information, information relating to numbers and types of passengers, driving times, etc. FIG. 3A shows an exemplary user interface depicting several routes inputted by a driver, which include "commute" routes and "errand" routes that are repeated at a certain frequency, such as daily, weekly, or quarterly. "Vacation" and "family visit" routes are also inputted along with an estimated frequency of each route. This route information can be utilized to gather significant amounts of information, including information relating to region and location in which the individual drives, weather and traffic conditions therein, mileage and mileage type (city or highway), and the like., 0026 vehicles are rated and drivers and vehicles are matched based thereon); and
generate a machine learning model which is trained based on the determined set of features (0035 driver attribute target data and the vehicle attribute data are provided to the recommender neural network 50. In certain embodiments, the driver profile data, including the user-generated profile data and/or the enriched profile data, may also be provided to the recommender neural network 50. The recommender neural network 50 is configured to receive the driver and vehicle data and to generate a vehicle recommendation)
Bender and Jackson both disclose vehicle recommendation systems utilizing machine learning. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Bender to include the teaching of Jackson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Bender and Jackson would have made obvious and resulted in the subject matter of the claimed invention, specifically the circuitry to generate vehicle trip data, associated with a plurality of trips of each of the first set of vehicles, based on the received vehicle log data; determine a set of features, associated with the plurality of trips or with information about the first set of vehicles, based on the generated vehicle trip data; and that the machine learning model is trained based on the determined set of features.

Claim 2
Bender discloses wherein the set of vehicle types comprises one of: a full hybrid electric vehicle (FHEV) or a non-full hybrid electric vehicle (non-FHEV) (0052 If there is a significant amount of idling time (i.e., above a predetermined threshold) detected over time, it may be recommended that the vehicle be replaced with a hybrid or electric vehicle for the next purchase.).

Claim 3
Bender discloses wherein the circuitry is further configured to: 
receive a set of values associated with the set of features from a second vehicle, wherein the second vehicle is different from the first set of vehicles based on which the machine learning model is generated (0081 recommendations to sell and/or purchase a vehicle can also be generated based on this data. In embodiments, a machine learning system such as a neural network is used to further refine the results. Over time, as the available dataset increases, the recommendations can change as the machine learning system adapts to the new input information. This can be especially useful for trucking companies, automobile rental companies, police forces, and other organizations that utilize large fleets of vehicles. Thus, disclosed embodiments can serve to reduce operating costs and increase reliability of vehicles.); 
apply the generated machine learning model on the received set of values of the second vehicle (0081); and 
recommend the first type of vehicle based on the output of the generated machine learning model to a user associated with the second vehicle (0081).

Claim 4
Bender discloses wherein the circuitry is further configured to: 
control the generated machine learning model to output a final value based on the application of the generated machine learning model on the received set of values of the second vehicle (0081 recommendations to sell and/or purchase a vehicle can also be generated based on this data. In embodiments, a machine learning system such as a neural network is used to further refine the results. Over time, as the available dataset increases, the recommendations can change as the machine learning system adapts to the new input information. This can be especially useful for trucking companies, automobile rental companies, police forces, and other organizations that utilize large fleets of vehicles. Thus, disclosed embodiments can serve to reduce operating costs and increase reliability of vehicles.); 
compare the output final value with a threshold value (0052 obtaining engine data includes obtaining average idle time data. If there is a significant amount of idling time (i.e., above a predetermined threshold) detected over time, it may be recommended that the vehicle be replaced with a hybrid or electric vehicle for the next purchase.); and 
recommend the first type of vehicle based on the comparison, wherein the recommended first type of vehicle is one of a full hybrid electric vehicle (FHEV), a Non-full hybrid electric vehicle (Non-FHEV) or other types of vehicles, wherein the other types of vehicles include a micro hybrid electric vehicles (S&S), a mild hybrid electric vehicles (MHEV), and a Plug- in hybrid electric vehicles (PHEV) (0052 obtaining engine data includes obtaining average idle time data. If there is a significant amount of idling time (i.e., above a predetermined threshold) detected over time, it may be recommended that the vehicle be replaced with a hybrid or electric vehicle for the next purchase.).

Claim 5
Bender fails to explicitly disclose wherein the circuitry is further configured to: associate a weight parameter with each feature of the set of features, and generate the machine learning model which is trained based on the weight parameter associated with each feature of the set of features to output the first type of vehicle from the set of vehicle types. However, Bender does disclose various features (0080, 0081). Furthermore, Jackson teaches wherein the circuitry is further configured to: associate a weight parameter with each feature of the set of features, and generate the machine learning model which is trained based on the weight parameter associated with each feature of the set of features to output the first type of vehicle from the set of vehicle types (0036 recommender neural network 50 receives vehicle attribute data, driver attribute target values, and driver profile data as inputs, and outputs vehicle recommendations. The data is normalized in one or more input data normalization layers 52 and/or processing steps, which may include data standardization steps and implementing data weighting and/or data clustering algorithms. The normalized data is then subjected to multiple processing layers 54 for making various factorizations or determinations for identifying the optimal vehicle for the particular driver. For example, multiple hidden layers may be included for assessing various aspects of the vehicle recommendation analysis, such as for assessing vehicle and driver data relating to certain vehicle attribute categories).
	See prior art rejection of claim 1 for obviousness and reasons to combine.

Claim 6
Bender discloses wherein the plurality of sensors comprises one of an engine speed sensor, a vehicle speed sensor, a fuel gauge sensor, a temperature sensor, a navigation sensor, a real-time clock, a throttle position sensor, or a battery sensor (0073).

Claim 7
Bender discloses wherein the set of features comprises a first subset of features, a second subset of features, and a third subset of features, and wherein the first subset of features indicate a fueling behavior of the first set of vehicles, the second subset of features indicate trip information and routine information associated with the first set of vehicles, and the third subset of features indicate the information about the first set of vehicles (0070, 0071, 0073).

Claim 8
Bender discloses wherein the circuitry is further configured to generate the trip information and the routine information, as the vehicle trip data, based on navigation information and speed information captured as the vehicle log data from the plurality of sensors (0050, 0057, 0059).

Claim 9
Bender discloses wherein the circuitry is further configured to: 
extract fueling data corresponding to the fueling behavior from the received vehicle log data for each of the first set of vehicles, wherein the fueling data indicates one of: a quantity of fuel or a cost of fuel, filled during a fueling event (0057, 0052); 
compare the extracted fueling data with a fueling threshold value (0052 obtaining engine data includes obtaining average idle time data. If there is a significant amount of idling time (i.e., above a predetermined threshold) detected over time, it may be recommended that the vehicle be replaced with a hybrid or electric vehicle for the next purchase.); and 
determine at least one of the first subset of features based on the comparison (0057, 0052).

Claim 10
Bender discloses wherein the circuitry is further configured to: 
generate a histogram of refueling frequency based on the extracted fueling data for each of the first set of vehicles (0052, 0057); and 
determine the at least one of the first subset of features based on a peak refueling value of the generated histogram of refueling frequency (0052, 0057).

Claim 11
Bender discloses
wherein the circuitry is further configured to: transmit vehicle identification information associated with the first set of vehicles to a server (0090 server, 0069 VIN); and 
receive the information about the first set of vehicles from the server based on the transmitted vehicle identification information (0090 server, 0069 VIN).

Claim 12
Bender discloses wherein the generated machine learning model is a binary classification model which is further based on one of a random forest algorithm, decision trees, Bayesian networks, support vector machines, neural networks, deep learning models, logistic regressions, or Probit model (0081 neural network).

Claim(s) 13, 14, 15, 16, 17, 18, 19, and 20  
Claim(s) 13, 14, 15, 16, 17, 18, 19, and 20 recite(s) subject matter similar to that/those of claim(s) 1, 2, 3, 4, 5, 6, 12, and 1, respectively, and is/are rejected under the same grounds.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663